DETAILED ACTION
This action is responsive to the Amendment filed on 04/26/2021. Claims 1-10 and 12 are pending in the case. Claim 11 is canceled. Claims 1 and 12 are the independent claims.
This office action is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
In Applicant’s response dated 04/26/2021 (hereinafter Response), Applicant amended Claims 1, 5, 7, 9, and 12; and argued against all objections and rejections previously set forth in the Office Action dated 01/26/2021.
Applicant’s amendment to claims 1, 5, 7, 9, and 12 to further clarify the metes and bounds of the invention are acknowledged.
Response to Amendment/Arguments
In response to Applicant's amendment to claim(s) 1, 5, 9, and 12, the objection(s) to the claim(s) are respectfully withdrawn.
In response to Applicant's amendment to cure the 35 U.S.C. § 112 rejection(s) of claim(s) 7, the arguments are persuasive, and the 35 U.S.C. § 112 rejection(s) of the claim(s) is respectfully withdrawn.
In response to Applicant’s argument with respect to the 103 rejection of independent claim 1 (see Response page 12), Examiner disagrees with Applicant’s statement with respect to “automatically displaying outside the search window a first graphic user interface (GUI) object” because Applicant has acknowledged (see Response page 12)  Hewitt discloses a user interface for recommended alternative search queries. Hewitt discloses that alternative search queries are provided by: determining alternative search paths for terms in a current search query; receiving a user selection of one or more terms in the current search query; providing a graphical display of one or more alternative search paths for the selected terms; receiving a user selection of at least a portion of one of the alternative search paths to be a new search query; and displaying search results for the new search query (abstract) and as can be seen in the referenced (and acknowledged, see Response page 13) FIG 4 of HEWITT, the search term “Product” is dragged out of the search box in order to generate a user interface with graphical display of terms for filtering.
However, Examiner agrees with Applicant’s statement on page 12 (Hewitt and SZABO does not disclose or suggest … "in response to a user input of dragging from the first item to the second item displayed outside the search window while the first user input is maintained, the search result searched using the received search term, the first search condition corresponding to the first item, and the second search condition corresponding to the second item is displayed"). While not explicitly stated, this argument would apply to independent claim 12 as well.
Applicant’s prior art arguments with respect to the pending claims have been fully considered but are moot in view of the new grounds of rejection presented below, which are required in response to the Applicants’ amendments. To summarize, HEWITT and SZABO as combined teach an interface which shows the various graphical elements needed for filtering but do not teach the dragging gesture to combine the graphical elements. Newly cited reference DETTINGER below teaches a dragging mechanism to chain graphical elements into a single collective operation.  Applying the known technique of DETTINGER allows a user to specify a filtering (searching) operation using a single gesture which would combine the different filtering options visually provided by HEWITT-SZABO.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over HEWITT et al. (Pub. No.: US 2015/0012527 A1, previously cited) in view of SZABO, Andrew (Patent No.: US 7,181,438 B1, previously cited) further in view of DETTINGER et al. (Pub. No.: US 2006/0136833 A1, newly cited).
Regarding claim 1, HEWITT teaches the search method performed by a computing device [0002], the search method comprising (see e.g. FIGs 3 [0023] as illustrated in FIGs 4A [0024], 4C [0026-0028], 4D [0030]; note also FIGs 5A-5C):
receiving a search term entered into a search window
automatically displaying, outside the search window, a first graphic user interface (GUI) object configured to receive a search result screen configuration scheme in response to a first user input for the received search term without an additional user input after the first user input (FIG 3 (303) Receive user selection of term(s) in current search query; (304) provide graphical display of alternative search path(s) for selected terms; [0024] In response to receiving the selection of "Product" 401 (303), the processing engine 102 provides a hierarchical or decision tree of the alternative search paths for "Product" (304). In this example, the paths are illustrated as branches that include "Support Portal" 402, "Application Server" 403, and "OS" 404.; as can be clearly seen in FIG 4A, the graphical display of alternative search paths is displayed outside the search window at the top; teaching makes clear it is not displayed until after user indicates (via user input) the search term to be expanded for alternate paths); and 
displaying a search result searched using a search condition selected through the first GUI object and the received search term (FIG 3 [0023] (306) Display search results for new search query; Note particularly the progression of building a new search string as explained with FIG 4C; the user selects a bubble and additional alternative search paths are provided which further limit the search as discussed in [0026-0028] interpreting “search condition” to be any modifier applied to the original search string),
wherein the first user input is a user input other than a user input editing the search term ([0023] …At some point in time, the processing engine 102 receives a user selection of one or more of the terms in the current search query (303)… thus clearly the user input is not the user editing the search term); and 
the first GUI object comprises items (the alternative paths represented as different bubbles as shown in the example UIs of FIGs 4A [0024], 4C [0026-0028], 4D [0030] which are alternative presentations of the same information; note also FIGs 5A-5C).
HEWITT further suggests, without expressly disclosing:
wherein, in response to a selection of a first item among the items, the search result searched using the received search term and a first search condition corresponding to the first item is displayed
in response to a selection of a second item among the items, the search result searched using the received search term and a second search condition corresponding to the second item is displayed (as discussed in relation to FIG 4C, iteratively selecting bubbles to generate new, narrower, search queries; selecting a different alternative path will generate potentially different additional selections).
HEWITT does not expressly disclose “search conditions” however, this may reasonably be interpreted as the “context” of the search, as well as the sequence of selections designed to narrow the search query by adding terms. Note also that HEWITT [0023] makes clear that the search is not performed absent any additional information which may reasonably be considered the context (compares the terms in the current search query against the historical search data 104 and the search analytical data 105).
HEWITT does not appear to expressly disclose in response to a user input of dragging from the first item to the second item displayed outside the search window while the first user input is maintained, the search result searched using the received search term, the first search condition corresponding to the first item, and the second search condition corresponding to the second item is displayed.
Any perceived deficiency in HEWITT that the previous search result is not subsequently searched, merely a new query is generated each time is addressed in SZABO.
SZABO teaches an improved searching system which includes a sifting process (col 71 line 55) comprising two phases: Presearch and Postsearch. 
During the Presearch phase, the user is prompted to respond to certain questions that narrow the scope of the search (e.g. how timely should the results be). See FIG 1 for other examples of how to narrow the scope of a search (includes search engine, type of adult content, area of search, file types, language, sorting results). 
After search results have been returned (using the Presearch phase to initially narrow how the search should be limited), in the Postsearch phase (col 84 line 37) the results are provided using (col 84 line 56) dynamic categories such that the user can select a dynamic category to view (limit, filter) only the most relevant 
It is clear at (col 85 line 34) that during the Postsearch phase, the previous search results are used as the domain for any additional filtering/searching. In other words, the Presearch phase sets up any pre-conditions for the search, the search is performed, results are returned, and during the Postsearch phase the user can further narrow the returned results using similar mechanisms to those provided in the Presearch phase which are based at least in part of the search results originally returned.
SZABO explains how this is an improvement (col 71 line 65):
Presently, the commercially available search engines have a relatively high cost per search, due to the massive resources necessary to return results of a search across a vast database consisting of millions of full text records or abstracts thereof. The present invention addresses this problem by refining the search prior to conducting it, and arranging the identified returned records after the search. The scope of the search may be narrowed, thus reducing the resources consumed by the search.
SZABO also provides for searching not only an entire user string, but also the words of the user string individually, based on user interaction (see e.g. (col 73 lines 1-7) and FIG 3), thus the concept of narrowing the scope of the search taught in SZABO is suitable for using the selected words from the search query as taught in HEWITT.
Accordingly, it would have been obvious to one having ordinary skill at the time the invention was effectively filed, having the teachings of HEWITT (directed to iteratively clarifying a search string) and SZABO (directed to narrowing a search domain before clarifying the desired search string, as well and limiting subsequent searches to the results of the desired search string) to have applied the improvement of SZABO to the method of HEWITT and arrived at the claimed invention (using the interface of HEWITT, allowing the user to select how the scope of the search should be narrowed before the user clarifies the search string, as well as how the scope of the search may be narrowed after an initial search) with expected and predictable results, motivated by the improvement to searching large databases generally taught in SZABO.
Nonetheless, SZABO may not be relied upon to teach in response to a user input of dragging from the first item to the second item displayed outside the search window while the first user input is maintained, the search result searched using the received search term, the first search condition corresponding to the first item, and the second search condition corresponding to the second item is displayed.
DETTINGER teaches (abstract) An apparatus and method for a graphical user interface allow performing operations simply by dragging a first object to touch a second object. The selection of the first object places a corresponding first object in a chain of objects. When the selected first object touches a second object, a corresponding second object is added to the chain of objects. This process may continue for the selection of many objects by merely touching each object with the selected first object, which causes a corresponding object to be added to the chain of objects. The chain of objects may then be processed as an atomic group of operations.
By applying this technique to the displayed graphical objects taught in the combination of HEWITT-SZABO, one having ordinary skill in the art of graphical user interfaces at the time the invention was effectively filed can immediately see how dragging the search term over a first graphical object (representing a first filter) and then on to a second graphical object (representing a second filter) would generate a “chain of search objects” which could then be processed as a single search operation, causing the results of the search to be displayed.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of HEWITT-SZABO and DETTINGER before them, to have combined HEWITT-SZABO and DETTINGER and arrived at in response to a user input of dragging from the first item to the second item displayed outside the search window while the first user input is maintained, the search result searched using the received search term, the first search condition corresponding to the first item, and the second search condition corresponding to the second item is displayed
Regarding dependent claim 2, incorporating the rejection of claim 1, HEWITT in view of SZABO, combined at least for the reasons discussed above, further teaches or suggests: the displaying of the first GUI object comprises 
obtaining a primary search result for the search term in response to the first user input (HEWITT: FIG 3 (301) receive search query including terms; (302) determine alternative search path(s) for terms in current search query; [0023] the processing engine 102 compares the terms in the current search query against the historical search data 104 and the search analytical data 105. [note that comparing terms is a form of searching] (303) user selects a term; alternative search paths for term are then selected for display) and determining an entry for configuring the first GUI object and an item for the entry on the basis of the primary search result HEWITT: ([0023] the processing engine 102 provides a graphical display of the alternative search paths for the selected terms within the search engine user interface (304). The graphical display includes graphical elements corresponding to alternative search terms which provide the user with a visual of different paths of search terms that may lead to a more desirable search result; see example in FIG 4A; note alternative representation using FIG 4C; note also that this is the intended purpose of the presearch and search phases of SZABO); and 
the primary search result is not displayed (see example in HEWITT: FIG 4A;  no search results are shown with the alternative search paths which are identified by comparison for all the terms; only the paths for the selected term are displayed; note that SZABO as discussed above also allows the user to narrow the search using PostSearch conditions ((col 84 line 37) In the Postsearch™ phase, preferably the user will not be presented with the usual undifferentiated pile of results. (col 84 line 63) In Postsearch™, though, categories may be dynamically created through on the fly categorization of found content).
Note that this interpretation is consistent with the instant application as originally filed [0066] The method of configuring the first GUI object on the basis of the usage frequency of the user may be implemented by the user terminal 10 analyzing the user's previous search history or the like, providing information regarding the user's search tendency, and providing a search condition for the search result screen configuration scheme on the basis of the provided search tendency information…[0067] by directly performing the analysis through the user terminal 10.
Regarding dependent claim 3, incorporating the rejection of claim 2, HEWITT further teaches (note that FIG 3 is a loop):
detecting a second user input for the first GUI object (FIG 3 (305) receive user selection of at least a portion of one alternative search path to be new search query; in particular, FIG 4C [0026] "Product", "Version", and "7.0" are displayed in separate bubbles 420-422. In response to receiving the selection of "Product" bubble 420 (303), the processing engine 102 provides additional bubbles extending from the "Product" bubble 420 that display alternative search paths for "Product" (304)…. [0027] one or more levels of sub-bubbles are displayed as the user navigates to a bubble. When the user navigates to a bubble, the display of the bubble may be changed to reflect the navigation; [0032] FIGS. 5A-5C illustrate examples of user navigation of alternate search paths on a touchscreen); and
additionally displaying a second GUI object configured to receive the search result screen configuration scheme in detail in response to the detected second user input (e.g. [0027] the user's navigation to the "infocenter" bubble 425, the processing engine 102 displays the sub-bubbles "7.0" 426 and "8.0" 427.)
Regarding dependent claim 8, incorporating the rejection of claim 1, HEWITT in view of SZABO, combined at least for the reasons discussed above, further teaches wherein the items of the first GUI object comprises an entry pre-defined irrespective of the received search term merely by using the interface of HEWITT to present the search conditions which would be asked of the user during the Presearch phase of SZABO (includes search engine, type of adult content, area of search, file types, language, sorting results) or in the Postsearch phase of SZABO.
Regarding dependent claim 9, incorporating the rejection of claim 1, HEWITT in view of SZABO, combined at least for the reasons discussed above, further teaches wherein the items of the first GUI object comprises items which indicate the first or second search condition of a category or an entry (using the interface of HEWITT to provide and each of the items is displayed differentially from each other on the basis of a history of a user’s selection of the items (see description of HEWITT FIG 4A [0024] The position and size of the words in the paths indicate the likelihood of interest, for example, with the words that are larger and/or closer to the term "Product" 400 indicating a higher likelihood of interest [which is based on analyzing the user’s previous search history]).
Regarding dependent claim 10, incorporating the rejection of claim 1, HEWITT in view of SZABO, combined at least for the reasons discussed above, further teaches where the items of the first GUI object are configured to define a search result screen (see example display of HEWITT FIG 4A); and the items constituting the first GUI object are items selected from among a plurality of candidate items on the basis of a history a user’s selection of the items (as discussed in claim 1; the displayed alternative search path terms are based on analyzing user’s previous search history [0028] Alternatively, multiple levels of bubbles may be displayed based on a user profile or previous searches by the user; note also that SZABO takes into consideration previous searches by the user (col 91 line 30) backtracker stores previous searches in history file allowing complex search and exploration strategies to be maintained; see also (col 92 line 10) The first aspect of improvement selects the domain or domains to be searched from a plurality of available domains, based on a characteristic of the user, for example, a role in society, a demographic profile, a socioeconomic status, a past history of the user, or the like).
Regarding claim 12, HEWITT teaches the computing device (FIG 2 (computer system 200) which may be used for client device 101 in FIG 1; executing the method of FIG 3) comprising:
an input device (external device 211 connected to I/O interface 207; for example [0024] touchscreen) configured to receive a user input (FIG 3 (303) user selection of term(s) in current search query) ;
a network interface (network adapter 208) configured to transmit (across network 212) a search request including a search term (inherently, this is how using a search server works; note method in FIG 3) to a search server
a memory (memory 201) configured to load a plurality of instructions (program code 205); and
a processor (processor 206) configured to execute the plurality of instructions loaded in the memory (during execution, becomes the processing engine 102 which is executing method of FIG 3), wherein:
the plurality of instructions perform steps analogous to the method of claim 1, thus rejected under similar rationale in view of the combination of HEWITT as improved by SZABO and DETTINGER discussed in claim 1.
Claim 4 is rejected under 35 USC 103 as unpatentable over HEWITT-SZABO-DETTINGER in view of CONNORS et al. (Pub. No.: US 2015/0046437 A1, previously cited).
Regarding dependent claim 4, incorporating the rejection of claim 2, HEWITT further teaches wherein the displaying of the first GUI object further comprises further displaying, adjacent to the displayed first GUI object numerical information (see e.g. FIG 4A; [0024] percentages 405-407 of confidence of each alternative term) the size of the bubble may depict the number of previous searches from other users based on the historical and analytical data and/or the likelihood that it would be of interest to the user). 
CONNORS is similarly directed to (abstract) to a search method that includes the steps of receiving a search query and generating results based upon the received search query. The generated results are classified using classification criteria to form respective result groups which are then displayed to the user.  As can be seen in FIG 2, once the result groups have been displayed (212) the user can then select which results (214) the user would like to view. FIG 3 shows two example search result group pages.  Note 
    PNG
    media_image1.png
    402
    839
    media_image1.png
    Greyscale
excerpt below).

Thus, CONNORS teaches displaying, adjacent to the displayed first GUI object numerical information indicating at least one of the number of searches for each entry and the number of searches for each item of the primary search result.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of HEWITT-SZABO-DETTINGER (teaching a method for clarifying searches by selecting alternative search paths based on user-supplied search conditions) and CONNORS (teaching providing numerical feedback of how many search results would be viewable by grouping) before them, to combine the method operating on the device of HEWITT-SZABO-DETTINGER with the method operating on the device of CONNORS to obtain the displaying, adjacent to the displayed first GUI object numerical information indicating at least one of the number of searches for each entry and the number of searches for each item of the primary search result under the rationale of “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results”, the ability to apply the known technique being well within the skill of an ordinary practitioner of the graphical user interface art, the results being clearly predictable and having a reasonable expectation of success (see MPEP § 2143; see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) which identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham).
Claim 5-7 is rejected under 35 USC 103 as unpatentable over HEWITT-SZABO-DETTINGER in view of BEN-TZUR et al. (Pub. No.: US 2017/0177706 A1, previously cited).
Regarding dependent claim 5, incorporating the rejection of claim 1, HEWITT in view of SZABO, combined at least for the reasons discussed above, further teaches where the items of the first GUI object comprise items which indicate the first or second search condition of a category or an entry (using interface of HEWITT FIGs 4A, 4C to show Presearch and/or Postsearch filtering options taught in SZABO). While HEWITT clearly teaches a first user input as discussed in claim 1 for selecting a search term to generate the alternative paths (used to further filter the search), HEWITT does not appear to expressly disclose the first user input is a long tap or a long left-button click. HEWITT further teaches the search method further comprises treating a first item as being selected when a second user input of moving to the first item through dragging while the first user input is maintained is detected (recognized as a “trace gesture”; see “selecting a path” in [0024] by … tracing a path from the display of "Product" 400 to the display of "Support Portal" 402 on the touchscreen using a swipe gesture and Upon receiving the selection of the "Product" to "Support Portal" search path (305), the processing engine 102 displays the search results (not shown) for the new search query of "Product Support Portal" (306); note also that DETTINGER teaches dragging through multiple items as discussed in rejection of claim 1).
BEN-TZUR is similarly directed to modifying search queries and teaches the first user input [to initiate filtering of the search results] is a long tap or a long left-button click (see e.g. [0054] the user may touch a search result filter button for a predetermined period of time (i.e. "hold down" the button) to cause the access module 204 to bring up a menu that allows the user to select a "filter by category", "filter by function" or a "filter by tag" options… the user may touch a search result object and/or corresponding button for a predetermined period of time (i.e. "hold down" the button) to bring up a menu corresponding to the selected search result object and that allows the user to select a "filter by category", "filter by function" or a "filter by tag" options corresponding to the search result object).
Accordingly, it would have been obvious to one having ordinary skill in the art of graphical user interfaces having the teachings of HEWITT-SZABO-DETTINGER and BEN-TZUR before them to have tried the “initiate filtering” mechanism of BEN-TZUR (receiving a long press input) when initiating the filtering of HEWITT-SZABO-DETTINGER (resulting in using a long press to select the desired term to display the alternative search paths) with expected and predictable results, there being a limited number of recognized touchscreen gestures to indicate the selection of a first element in a graphical user interface (tap, long press, hover).
Regarding dependent claim 6, incorporating the rejection of claim 5, HEWITT-SZABO—DETTINGER- BEN-TZUR, combined at least for the reasons discussed above, further teaches automatically displaying a search result screen configured to reflect the first item without an additional user input after release of the first user input in response to the release of the first user input (see discussion claim 5; HEWITT [0024] when user has finished selecting by tracing through the path).
Regarding dependent claim 7, incorporating the rejection of claim 5, HEWITT-SZABO-DETTINGER- BEN-TZUR, combined at least for the reasons discussed above, further teaches wherein the treating of the first item as being selected comprises treating the first item and a third item as being selected in response to a third user input of moving from the first item to the third item through dragging while the first user input is maintained (see discussion claim 5; HEWITT [0024] user traces a path through items to be selected and added to the search terms; note that using the navigation discussed in FIGs 5A-5C may provide for addition bubbles to be selected; note also discussion of DETTINGER in claim 1).
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amy M Levy/Primary Examiner, Art Unit 2179